Appellate Case: 21-2015     Document: 010110645360       Date Filed: 02/15/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                        February 15, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  COWBOYS FOR TRUMP, INC.; KARYN
  GRIFFIN; COUY GRIFFIN,

        Plaintiffs - Appellants,

  v.
                                                             No. 21-2015
  MAGGIE TOULOUSE OLIVER, in her                 (D.C. No. 2:20-CV-00587-GJF-SMV)
  official capacity as Secretary of State of                  (D. N.M.)
  New Mexico,

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, PHILLIPS, and McHUGH, Circuit Judges.
                  _________________________________

        This case considers constitutional challenges to the enforcement of New

 Mexico’s election laws regulating campaigns and political groups and whether

 Cowboys for Trump and its members have standing to challenge their

 enforcement.

        Standing doctrine under Article III of the Constitution “limits the

 jurisdiction of federal courts to ‘Cases’ and ‘Controversies[.]’” Lujan v.

 Defenders of Wildlife, 504 U.S. 555, 559 (1992). One requirement of


        *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-2015    Document: 010110645360       Date Filed: 02/15/2022    Page: 2



 constitutional standing is that a plaintiff has “suffered an injury in fact.” Id. at

 560 (internal quotation marks omitted). The party invoking federal jurisdiction

 has the burden to establish an injury in fact. Id. at 561.

       The district court concluded that Plaintiffs did not meet their burden to

 show an injury in fact that would confer constitutional standing to bring a First

 Amendment challenge to several provisions of New Mexico’s Campaign and

 Reporting Act, N.M. Stat. Ann. §§ 1-19-25 to -37 (CRA). The court therefore

 granted Defendant judgment on the pleadings pursuant to Federal Rule of Civil

 Procedure 12(c) and dismissed the action. Plaintiffs appeal.

       Exercising jurisdiction under 28 U.S.C. § 1291, we AFFIRM.

                                 I.   Background 1

       Plaintiffs are Cowboys For Trump; its founder, Couy Griffin; and a former

 member, Karyn Griffin. Cowboys for Trump was formed to raise money and

 engage in advocacy within New Mexico. At the time of the complaint, Plaintiffs

 engaged in educational advocacy in New Mexico, among other things, in support

 of Donald Trump and his policies. Their “issue advocacy . . . relate[s] to their




       1
          Because the district court dismissed this action on the pleadings under
 Rule 12(c), we draw the factual background from Plaintiffs’ complaint, “taking
 all of the complaint’s factual allegations as true and drawing all reasonable
 inferences in [Plaintiffs’] favor.” BV Jordanelle, LLC v. Old Republic Nat’l Title
 Ins. Co., 830 F.3d 1195, 1199 n.2 (10th Cir. 2016).

                                            2
Appellate Case: 21-2015   Document: 010110645360       Date Filed: 02/15/2022     Page: 3



 mission promoting the causes of secure borders, the unborn’s protection from

 abortion, and the Second Amendment.” Aplt. App. at 13 ¶ 31.

       In 2019, New Mexico Secretary of State Maggie Oliver determined that

 Cowboys for Trump was a political committee within the meaning of the CRA. 2

 Plaintiffs then brought a pre-enforcement action under 42 U.S.C. § 1983 against

 the Secretary in her official capacity “to vindicate [the] right of freedom of

 speech and association to organize and vocally support the President of the

 United States, Donald J. Trump and[] his agenda[.]” Aplt. App. at 6 ¶ 1. They

 sought to enjoin the enforcement of certain reporting, registration, and disclaimer

 requirements of the CRA as violative of their own First Amendment rights to

 freedom of speech and privacy in association as well as those same rights of their

 donors, who, they alleged, face a risk of harassment and retaliation if their

 identities are made public. Plaintiffs also asked for a declaratory judgment that

 the Federal Election Campaign Act preempts the CRA in certain respects.

       A brief overview of the CRA requirements Plaintiffs sought to enjoin

 enforcement of, and in particular the role independent expenditures play in



       2
          The CRA defines “political committee” in relevant part as “(3) an
 association that consists of two or more persons whose primary purpose is to
 make contributions to candidates, campaign committees or political committees
 or make coordinated expenditures or any combination thereof” or “(4) an
 association that consists of two or more persons whose primary purpose is to
 make independent expenditures and that has received more than five thousand
 dollars ($5,000) in contributions or made independent expenditures of more than
 five thousand dollars ($5,000) in the election cycle.” N.M. Stat. Ann. § 1-19-
 26(Q)(3)-(4).
                                           3
Appellate Case: 21-2015   Document: 010110645360       Date Filed: 02/15/2022   Page: 4



 triggering those requirements, is helpful to understand Plaintiffs’ factual

 allegations and the disposition of this case.

       As relevant to Plaintiffs’ allegations, the reporting and disclaimer

 requirements they sought to enjoin enforcement of are triggered when a “person”

 (defined as “an individual or an entity,” N.M. Stat. Ann. § 1-19-26(P)) makes

 “independent expenditures.” 3 The subsections of the reporting statute Plaintiffs

 challenged, id. § 1-19-27.3(C) and (D)(2), require “[a] person who makes

 independent expenditures” to report to the Secretary the name and address of each

 contributor whose contributions exceed certain dollar thresholds and the amount

 contributed, provided that the contributions were “earmarked or made in response

 to a solicitation to fund independent expenditures,” id. § 1-19-27.3(C). The

 disclaimer statute requires that when a person makes an “independent expenditure

 for an advertisement” in excess of certain dollar amounts, the person must

 “ensure that the advertisement contains the name of the candidate, committee or




       3
          The CRA defines “independent expenditure” as “an expenditure . . .
 made by a person other than a candidate or a campaign committee” that is “not a
 coordinated expenditure as defined in the [CRA],” and is “made to pay for an
 advertisement that” either “(a) expressly advocates for the election or defeat of a
 clearly identified candidate or the passage or defeat of a clearly identified ballot
 question,” “(b) is susceptible to no other reasonable interpretation than as an
 appeal to vote for or against a clearly identified candidate or ballot question,” or
 “(c) refers to a clearly identified candidate or ballot question and is published and
 disseminated to the relevant electorate in New Mexico within thirty days before
 the primary election or sixty days before the general election at which the
 candidate or ballot question is on the ballot.” N.M. Stat. Ann. § 1-19-26(N).

                                           4
Appellate Case: 21-2015    Document: 010110645360        Date Filed: 02/15/2022    Page: 5



 other person who authorized and paid for the advertisement.” Id. § 1-19-

 26.4(A). 4

       The registration requirement Plaintiffs sought to enjoin enforcement of is

 N.M. Stat. Ann. § 1-19-26.1(C). It requires a political committee to file with the

 Secretary “[a] statement of organization” identifying the name, address, and

 purpose of the committee; “any sponsoring organization”; the names and

 addresses of the political committee’s officers; and any bank account the

 committee uses “to receive or make contributions or make expenditures.” Id. § 1-

 19-26.1(C). It does not refer to independent expenditures.

       The CRA provides civil and criminal penalties for violations of its

 provisions. See id. §§ 1-19-34.6, -36.

       Against this statutory background, we return to the procedural history of

 this case. Plaintiffs alleged that Cowboys for Trump had accepted contributions

 (in some cases from donors of more than $5,000) but had not and would not make

 the independent expenditures that trigger the reporting and disclaimer

 requirements. See Aplt. App. at 8 ¶ 8 (“Plaintiffs have not and will not make

 independent expenditures in support of candidates or ballot questions and they

 also have not and will not make financial contributions to candidates[,]”

 including “candidates for state, local, and city elections in . . . New Mexico.”); id.



       4
         The disclaimer requirement also applies to any “person who makes a
 campaign expenditure” or “a coordinated expenditure,” N.M. Stat. Ann. § 1-19-
 26.4(A), but Plaintiffs did not allege that those types of expenditures apply to them.
                                            5
Appellate Case: 21-2015    Document: 010110645360      Date Filed: 02/15/2022      Page: 6



 at 9 ¶ 13 (“This indisputable fact is key, Cowboys for Trump has not expended a

 single penny on independent expenditures in support of or in opposition to any

 candidate for office”).

       The Secretary filed a motion for judgment on the pleadings. She advanced

 several reasons why Plaintiffs failed to show an injury in fact to support

 constitutional standing, including that they had repeatedly alleged they had not

 and would not make independent expenditures. The Secretary also argued that

 Plaintiffs failed to show any redressable injury, which is another requirement of

 constitutional standing, see Lujan, 504 U.S. at 561, and that Plaintiffs failed to

 state a preemption claim.

       The district court acknowledged Plaintiffs’ allegations that, as a political

 committee, Cowboys for Trump is required to register with the Secretary. But the

 court observed that “[a]t the heart of the dispute are the disclosure requirements

 triggered by certain threshold amounts of ‘independent expenditures.’” Aplt.

 App. at 61. The court then determined that Plaintiffs’ allegations that they had

 not made and would not make any independent expenditures were dispositive of

 their challenge to the reporting and disclaimer requirements. See id. at 69

 (concluding that “[t]he disclosure requirements at issue only apply to those

 making ‘independent expenditures,’” and citing only the disclaimer and reporting

 statutes). Accordingly, the court held that neither Plaintiffs nor their donors

 would suffer any injury in fact, and therefore Plaintiffs lacked constitutional



                                           6
Appellate Case: 21-2015   Document: 010110645360        Date Filed: 02/15/2022     Page: 7



 standing to assert either their own First Amendment rights or those of their

 donors.

       The district court did not otherwise address Plaintiffs’ challenge to

 enforcement of the registration requirement, nor did it rely on redressability. And

 based on the lack of standing to challenge the reporting and disclaimer

 requirements, the court did not reach the preemption claim, which it characterized

 as “merit-based.” Aplt. App. at 63 n.7. The court dismissed the complaint

 without prejudice but with leave “to file an amended complaint that cures the

 errors that have nullified the original version.” Id. at 72. Plaintiffs did not file

 an amended complaint, so the court dismissed the action without prejudice.

                                 II. Discussion

       We review de novo a district court’s ruling on a Federal Rule of Civil

 Procedure 12(c) motion for judgment on the pleadings, applying “the same

 standard of review used for motions to dismiss under Rule 12(b)(6).” BV

 Jordanelle, LLC v. Old Republic Nat’l Title Ins. Co., 830 F.3d 1195, 1200 (10th

 Cir. 2016). To survive such a motion, a complaint’s well-pleaded factual

 allegations, accepted as true, must state a facially plausible claim to relief.

 Burnett v. Mortg. Elec. Reg. Sys., Inc., 706 F.3d 1231, 1235 (10th Cir. 2013)

 (internal quotation marks omitted).




                                           7
Appellate Case: 21-2015   Document: 010110645360       Date Filed: 02/15/2022      Page: 8



       A.     Reporting and Disclaimer Claims

             1.     Associational Standing

       Plaintiffs argue that the district court erred in determining they lacked

 associational standing to raise the claims of their donors. For an association to

 have such standing, it must demonstrate, among other things, that “its members

 would otherwise have standing to sue in their own right.” Chamber of Commerce

 of United States. v. Edmondson, 594 F.3d 742, 756 (10th Cir. 2010) (internal

 quotation marks omitted). As mentioned, one requirement of constitutional

 standing is an “injury in fact,” defined as “an invasion of a legally protected

 interest which is . . . concrete and particularized” and “actual or imminent, not

 conjectural or hypothetical.” Lujan, 504 U.S. at 560 (internal quotation marks

 omitted).

       Plaintiffs base their associational standing argument solely on NAACP v.

 Alabama ex rel. Patterson, 357 U.S. 449 (1958). But we agree with the district

 court that NAACP is distinguishable because, as we explain, it involved a

 compelled disclosure, whereas Plaintiffs’ allegations regarding independent

 expenditures show they have not and will not be compelled to disclose donor

 information if they engage in issue advocacy.

       NAACP involved a court order enforcing a state request for production of

 the names and addresses of the NAACP’s members. See id. at 452–53. Under

 those circumstances, the Supreme Court held that the NAACP had standing to


                                          8
Appellate Case: 21-2015    Document: 010110645360        Date Filed: 02/15/2022   Page: 9



 represent the First Amendment interests of its members “to be protected from

 compelled disclosure by the State of their affiliation with the [NAACP] as

 revealed by the membership lists.” Id. at 458 (emphasis added). In contrast here,

 Plaintiffs alleged that they had not made and would not make any independent

 expenditures that would trigger the reporting or disclaimer requirements.

 Therefore, compelled disclosure of donor information per those requirements is

 not plausible. Absent a plausible chance of such disclosure, there can be no

 chilling effect on any donor’s willingness to donate. See D.L.S. v. Utah, 374 F.3d

 971, 975 (10th Cir. 2004) (explaining that a “chilling effect [on the exercise of a

 plaintiff’s First Amendment rights] can, in some circumstances, amount to a

 sufficient injury to support standing” if it “arise[s] from an objectively justified

 fear of real consequences, which can be satisfied by showing a credible threat of

 prosecution or other consequences following from the statute’s enforcement”). 5

       In their opening brief, Plaintiffs wholly ignore the effect of their

 affirmative disclaimer regarding independent expenditures. Those allegations

 mandate the conclusion that Plaintiffs have not established their donors have

 suffered or are likely to suffer an injury in fact due to the reporting or disclaimer



       5
           Plaintiffs fault the district court for not taking into account the “uniquely
 permissive” nature of First Amendment standing analysis. See Aplt. Br. at 7, 9. But
 they cite no source for this characterization, and our independent research has
 uncovered none. To the extent Plaintiffs intend “uniquely permissive” to refer to the
 “chilling effect” basis of First Amendment standing, our analysis, like the district
 court’s, takes that into account.

                                            9
Appellate Case: 21-2015     Document: 010110645360        Date Filed: 02/15/2022     Page: 10



  requirements. As a result, Plaintiffs cannot establish associational standing

  because they have failed to show that their donors “would otherwise have

  standing to sue in their own right.” Edmondson, 594 F.3d at 756 (internal

  quotation marks omitted).

               2.     Individual Standing

        Plaintiffs’ next argument, that they have standing to assert their own First

  Amendment rights to freedom of speech and privacy in association, fares no

  better. They allege, for the first time on appeal, that the Secretary “ordered

  [Cowboys for Trump] to disclose [its] contributions and expenditures, despite

  [Cowboys for Trump] not having made independent expenditures.” Aplt. Br. at

  11. 6 But they did not make this allegation in their complaint, so we must

  disregard it. See Mayfield v. Bethards, 826 F.3d 1252, 1258 (10th Cir. 2016)

  (“[A]t the motion-to-dismiss stage our review is limited to the sufficiency of the

  allegations in the [c]omplaint.”). And based on the allegations Plaintiffs did

  make—that they have not and will not make independent expenditures—they

  cannot demonstrate either that they will be subject to the CRA’s reporting or

  disclaimer requirements, or that those requirements will chill their speech. As the

  district court observed, “the CRA has not plausibly chilled Plaintiffs’ speech




        6
           Plaintiffs also argue that “redressability is not in doubt,” Aplt. Br. at 10–11,
  but the district court did not reach redressability, and neither do we.
                                             10
Appellate Case: 21-2015   Document: 010110645360       Date Filed: 02/15/2022      Page: 11



  because Plaintiffs have not alleged that, but for the existence of the CRA, they

  would be making independent expenditures.” Aplt. App. at 69.

              3.     Reply Brief Arguments

        In their reply brief, Plaintiffs advance new allegations and provide

  documentary evidence showing that, before they filed their complaint, the

  Secretary had sent Cowboys for Trump a “Notice of Final Action” to register as a

  political committee, file all delinquent finance reports, and pay $7,800 in fines

  for failing to comply with the CRA’s reporting requirements. Also, before the

  complaint was filed, Cowboys for Trump challenged the Secretary’s notice by

  requesting binding arbitration, and the Secretary filed a motion for summary

  judgment with the arbitrator.

        Plaintiffs do not explain why they did not include these allegations in their

  complaint, and for several reasons, we decline to consider them or the related

  documentary evidence attached to their reply brief. First, “[w]e generally do not

  consider arguments raised for the first time in a reply brief.” Sierra Club v. Okla.

  Gas & Elec. Co., 816 F.3d 666, 676 n.9 (10th Cir. 2016). Second, our review in

  this case is confined to whether the complaint’s allegations are sufficient to

  withstand a motion for judgment on the pleadings, and we will not look beyond

  the record on appeal. See Summum v. Callaghan, 130 F.3d 906, 913 n.9 (10th

  Cir. 1997) (denying motion to file a video as part of the appellate record on

  review of a dismissal for failure to state a claim, stating “our review is confined


                                           11
Appellate Case: 21-2015   Document: 010110645360        Date Filed: 02/15/2022   Page: 12



  to allegations made in the . . . complaint”). Third, the district court dismissed the

  complaint in December 2020 with leave to amend. But Plaintiffs did not avail

  themselves of that opportunity to cure the standing defects. Had they done so,

  they could have included these allegations as well as the fact that, shortly after

  the complaint was filed, the arbitrator summarily granted the Secretary’s motion

  for summary judgment and awarded her all the relief she sought. 7

        Finally, we reject Plaintiffs’ suggestion to take judicial notice of state-

  court filings related to confirmation of the arbitration award, all of which

  occurred after the district court dismissed the action. Those events are irrelevant

  because “standing is determined at the time the action is brought, and we

  generally look to when the complaint was first filed, not to subsequent events.”

  Mink v. Suthers, 482 F.3d 1244, 1253–54 (10th Cir. 2007) (citation omitted).

        Plaintiffs also argue that Americans for Prosperity Foundation v. Bonta,

  141 S. Ct. 2373 (2021), conclusively establishes that Plaintiffs have associational

  standing. 8 We disagree. Americans for Prosperity involved a California

  regulation requiring tax-exempt charities renewing their state registrations to

  disclose IRS forms containing the names and addresses of donors who


        7
            Plaintiffs point out that the Secretary noted in her motion for judgment on
  the pleadings that an arbitrator had upheld her determination that Cowboys for Trump
  is a political committee subject to the CRA and had to register and pay fines for
  noncompliance with the CRA’s reporting requirements. But our review is limited to
  the allegations in the complaint. See Summum, 130 F.3d at 913 n.9.
        8
            Because the Supreme Court decided Americans for Prosperity after Plaintiffs
  filed their opening brief, it was appropriately raised in their reply brief.
                                           12
Appellate Case: 21-2015    Document: 010110645360        Date Filed: 02/15/2022     Page: 13



  contributed more than $5,000 in a tax year. See id. at 2380. The Supreme Court

  held that the regulation “impose[d] a widespread burden on donors’ [First

  Amendment] associational rights” and was “facially unconstitutional, because it

  fails exacting scrutiny in a substantial number of applications judged in relation

  to its plainly legitimate sweep.” Id. at 2389 (brackets, ellipsis, and internal

  quotation marks omitted). But standing was not at issue in the case. Unlike

  Plaintiffs here, who disclaimed having engaged in, or an intent to engage in, the

  activity (independent expenditures) triggering the challenged donor-disclosure

  requirements, each of the charities had renewed its registration but declined to

  make the required donor disclosures associated with registration, see id. at 2380.

  Americans for Prosperity, therefore, is inapplicable to the standing issues in this

  case.

          B.    Preemption Claim

          Plaintiffs sought a declaratory judgment that a provision of the Federal

  Election Campaign Act (FECA), 52 U.S.C. § 30143(a), 9 preempts an exemption

  in the registration statute for a political committee if it is “located in another state

  and . . . registered with the federal election commission,” reports to that

  “commission all expenditures for and contributions made to reporting individuals

  in New Mexico,” and files information regarding such expenditures and



          9
          Section 30143(a) provides that the FECA “supersede[s] and preempt[s] any
  provision of State law with respect to election to Federal office.”

                                            13
Appellate Case: 21-2015     Document: 010110645360      Date Filed: 02/15/2022   Page: 14



  contributions with the Secretary. N.M. Stat. § 1-19-26.1(E). 10 As noted, the

  district court did not reach this claim because it had determined that Plaintiffs

  lacked standing regarding the reporting and disclaimer requirements. But “a

  plaintiff must demonstrate standing separately for each form of relief sought.”

  Friends of the Earth, Inc. v. Laidlaw Env’t Servs. (TOC), Inc., 528 U.S. 167, 185

  (2000). Consequently, the fact that Plaintiffs lacked standing to challenge the

  reporting and disclaimer requirements is not dispositive of their preemption

  claim.

           Nonetheless, the registration exemption plainly does not apply to Cowboys

  for Trump, because Plaintiffs did not allege Cowboys for Trump is “located in

  another state,” § 1-19-26.1(E). Plaintiffs therefore cannot show an injury in fact

  sufficient to challenge whether the FECA preempts the exemption. See Lujan,

  504 U.S. at 560 (an injury in fact requires “a legally protected interest” that can

  be “inva[ded]” (internal quotation marks omitted)). Even if the exemption

  applied to Cowboys for Trump, the claim is illogical, because the exemption

  would excuse Cowboys for Trump from having to register as a political

  committee with the Secretary, which is what Cowboys for Trump appears to

  desire.



           10
           At the time Plaintiffs filed their complaint and the district court entered
  judgment, this subsection was designated (E). But effective July 1, 2021, it has been
  redesignated without substantive change as subsection (G). For consistency with the
  record, we will refer to it as subsection (E).

                                           14
Appellate Case: 21-2015    Document: 010110645360       Date Filed: 02/15/2022   Page: 15



        Thus, Cowboys for Trump lacks standing because it cannot demonstrate

  that the exemption would cause it an injury in fact. 11

        C.     Registration Requirement Claim

        Finally, and as discussed previously, the registration requirement requires a

  political committee to file with the Secretary “[a] statement of organization”

  identifying the name, address, and purpose of the committee; “any sponsoring

  organization”; the names and addresses of the political committee’s officers; and

  any bank account the committee uses “to receive or make contributions or make

  expenditures.” N.M. Stat. Ann. § 1-19-26.1(C). Under this provision, Cowboys

  for Trump could establish standing by alleging a credible threat of enforcement

  (which happened after the complaint was filed) that a political committee alone

  triggers the obligation to register with the Secretary, see id. § 1-19-26.1(C), and a

  political committee’s failure to register exposes violators to civil and criminal

  penalties, id. §§ 1-19-34.6, -36.




        11
            Plaintiffs also asked for a broader declaration that the FECA preempts the
  CRA to the extent the CRA “requires associations of people to register with or
  disclose receipts and expenditures to the New Mexico Secretary of State.” Aplt.
  App. at 18 ¶ 57. In their opening brief, however, they discuss only preemption as to
  § 1-19-26.1(E). They have therefore waived appellate review of their broader
  preemption claim. See Becker v. Kroll, 494 F.3d 904, 913 n.6 (10th Cir. 2007).
                                           15
Appellate Case: 21-2015     Document: 010110645360        Date Filed: 02/15/2022     Page: 16



        Even so, we will not disturb the district court’s ruling because Plaintiffs

  failed to include allegations in their complaint related to registration and forfeited

  these arguments without arguing plain error. 12

        First, Plaintiffs failed to properly challenge the district court’s error in

  their opening brief. See Becker v. Kroll, 494 F.3d 904, 913 n.6 (10th Cir. 2007).

  There are some exceptions to our general rule to not entertain arguments made for

  the first time in a reply brief. Headrick v. Rockwell Intern. Corp., 24 F.3d 1272,

  1278 (10th Cir. 1994) (citing Herbert v. Nat’l Acad. of Scis., 974 F.2d 192 (D.C.

  Cir. 1992)). But although this court has made exceptions and heard jurisdictional

  arguments raised for the first time in a reply brief to remove uncertainty over

  jurisdictional requirements, Murphy v. Derwinski, 990 F.2d 540, 543 n. 8 (10th

  Cir. 1993), we will not make an exception here. The exceptions made in

  considering jurisdictional arguments not raised in the opening brief are usually

  for defendants challenging standing because, “as courts of limited jurisdiction,

  we are affirmatively obliged to consider whether the constitutional and statutory

  authority exist[s] for us to hear each dispute put to us—and we must decline to

  proceed if they are not.” Herbert, 974 F.2d at 196. But “the converse of that rule

  does not hold[.]” Id.




        12
             Had Plaintiffs included the allegations made for the first time in their reply
  brief in their complaint or made similar arguments in their opening brief, the
  challenge to the registration requirement may have been preserved. But they did not
  do so.
                                             16
Appellate Case: 21-2015    Document: 010110645360       Date Filed: 02/15/2022     Page: 17



        Second, after failing to properly challenge the district court’s reasoning in

  its opening brief, Plaintiffs failed to argue plain error in their reply brief. “[W]e

  will entertain forfeited theories on appeal, but we will reverse a district court’s

  judgment on the basis of a forfeited theory only if failing to do so would entrench

  a plainly erroneous result.” Richison v. Ernest Group, Inc., 634 F.3d 1123, 1128

  (10th Cir. 2011). But the “appellant carries the heavy burden of satisfying plain

  error,” and “if an appellant fails to satisfy that burden, we do not develop a plain

  error argument for the appellant.” United States v. MacKay, 715 F.3d 807, 831

  n.17 (10th Cir. 2013).

        Third, Plaintiffs failed to allege in their complaint that the Secretary

  ordered Cowboys for Trump to pay $7,800 in fines for failing to comply with the

  CRA’s registration requirements. It was not until their reply brief before this

  court that Plaintiffs provided evidence of the fine the Secretary imposed on

  Cowboys for Trump, even though the fine was imposed before Plaintiffs filed

  their complaint. Aplt. Rep. Br. at 8. Because our review here is confined to the

  complaint, we will not consider these fines in our disposition. See Summum, 130

  F.3d at 913 n.9. And as noted before, Plaintiffs were given an opportunity to

  amend their complaint before filing this appeal, at which point they could have

  included these allegations. And as far as we can tell, Plaintiffs have no judicially

  created obstacles in attempting to cure the jurisdictional defects in their

  complaint through an amended complaint.



                                            17
Appellate Case: 21-2015   Document: 010110645360      Date Filed: 02/15/2022    Page: 18



        Consequently, we decline to reverse the district court’s dismissal of

  Plaintiffs’ claim against enforcement of the registration requirement.

                                   III. Conclusion

        For the foregoing reasons, we AFFIRM the district court.




                                           Entered for the Court


                                           Timothy M. Tymkovich
                                           Chief Judge




                                          18